The case having been submitted by the defendant Marquis without questioning the sufficiency of the evidence to sustain a decree in favor of the other defendants, the motion to set aside the decree apparently presents no question of law, Bacon v. *Page 127 
Thompson, 87 N.H. 270; Erisman Co. v. Company, 87 N.H. 483, and the defendant's exceptions are therefore overruled.
If, however, the question of the sufficiency of the evidence to sustain the decree were properly before us, the same result would follow, since it is plain, in view of the facts above stated, that the defendant Emile Marquis was never named as beneficiary of the certificate in question according to the regulations of the association, and the decree of the court awarding the proceeds thereof to the brothers and sisters of the assured is strictly in accordance with said regulations.
Exceptions overruled.